EXHIBIT 10.2

 
 
WARRANT
 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUBJECT TO
SECTION 6 BELOW, AND EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT, NO SALE
OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 
WARRANT TO PURCHASE 114,213 SHARES OF COMMON STOCK
 
 
June 27, 2014
 
THIS CERTIFIES THAT, for value received, GE Capital Equity Investments, Inc.
(“Holder”) is entitled to subscribe for and purchase  ONE HUNDRED FOURTEEN
THOUSAND TWO HUNDRED THIRTEEN (114,213) shares of fully paid and non-assessable
Common Stock of CAS Medical Supplies, Inc., a Delaware corporation (“Company”),
at the Warrant Price (as hereinafter defined), subject to the provisions and
upon the terms and conditions hereinafter set forth.  As used herein, the term
“Common Stock” shall mean Company’s presently authorized common stock, $0.004
par value per share, and any stock into which such Common Stock may hereafter be
converted or exchanged and the term “Warrant Shares” shall mean the shares of
Common Stock which Holder may acquire pursuant to this Warrant and any other
shares of stock into which such shares of Common Stock may hereafter be
converted or exchanged.  This warrant is being executed and delivered pursuant
to the terms of a Loan and Security Agreement of even date among the Company,
the other loan parties thereto from time to time and General Electric Capital
Corporation (“GECC”), as a lender and agent for other financial institutions who
are or become parties thereto as lenders (the “Loan Agreement”).  Capitalized
terms not otherwise defined herein shall have the respective meanings set forth
in the Loan Agreement.
 
1.  Warrant Price.  The “Warrant Price” shall initially be one and 97/100
dollars ($1.97) per share, subject to adjustment as provided in Section 7 below.
 
2.  Conditions to Exercise.  The purchase right represented by this Warrant may
be exercised at any time, or from time to time, in whole or in part during the
term commencing on the date hereof and ending at 5:00 P.M. (New York City time)
on the tenth anniversary of the date of this Warrant (the “Expiration Date”).
 
3.  Method of Exercise or Conversion; Payment; Issuance of Shares; Issuance of
New Warrant.
 
(a)  Cash Exercise.  Subject to Section 2 hereof, the purchase right represented
by this Warrant may be exercised by Holder hereof, in whole or in part, by the
surrender of the original of this Warrant (together with a duly executed Notice
of Exercise in substantially the form attached hereto) at the principal office
of Company (as set forth in Section 17 below) and by payment to Company, by
certified or bank check, or wire transfer of immediately available funds, of an
amount equal to the then applicable Warrant Price per share multiplied by the
number of Warrant Shares then being purchased.  In the event of any exercise of
the rights represented by this Warrant, certificates for the shares of stock so
purchased shall be in the name of, and delivered to, Holder hereof, or as such
Holder may direct (subject to the terms of transfer contained herein and upon
payment by such Holder hereof of any applicable transfer taxes).  Such delivery
shall be made within 30 days after exercise of this Warrant and at Company’s
expense and, unless this Warrant has been fully exercised or expired, a new
Warrant having terms and conditions substantially identical to this Warrant and
representing the portion of the Warrant Shares, if any, with respect to which
this Warrant shall not have been exercised, shall also be issued to Holder
hereof within 30 days after exercise of this Warrant.
 
(b)  Conversion.   In lieu of exercising this Warrant as specified in Section
3(a), Holder may from time to time convert this Warrant, in whole or in part,
into Warrant Shares by surrender of the original of this Warrant (together with
a duly executed Notice of Exercise in substantially the form attached hereto) at
the principal office of Company, in which event Company shall issue to Holder
the number of Warrant Shares computed using the following formula:
 
 
 
 
1

--------------------------------------------------------------------------------

 
X = Y (A-B)
A
 
Where:
 
X = the number of Warrant Shares to be issued to Holder.
 
Y = the number of Warrant Shares requested to be purchased under this Warrant
(at the date of such calculation).
 
A = the Fair Market Value of one share of Company’s Common Stock (at the date of
such calculation).
B = Warrant Price (as adjusted to the date of such calculation).
 
(c)  Fair Market Value.  For purposes of this Section 3, Fair Market Value of
one share of Company’s Common Stock shall mean:
 
(i)  The last reported sale price quoted on the Nasdaq Capital Market, or such
other exchange on which the Common Stock is then listed, or, if the Common Stock
is not then listed on any such exchange, the average of the closing bid and
asked prices of Common Stock quoted in the over-the-counter market as reported
by such other trading system then in use, whichever is applicable, for the three
(3) trading days prior to the date of determination of Fair Market Value; or
 
(ii)  In the event of an exercise in connection with a merger, acquisition or
other consolidation in which Company is not the surviving entity, the value to
be received per share of Common Stock by all holders of the Common Stock in such
transaction as determined in the reasonable good faith judgment of Company’s
Board of Directors; or
 
(iii)  In any other instance, the value as determined in the reasonable good
faith judgment of Company’s Board of Directors.
 
In the event of Section 3(c)(ii) or 3(c)(iii) above, Company shall prepare a
certificate, to be signed by an authorized officer of Company, setting forth in
reasonable detail the basis for and method of determination of the per share
Fair Market Value of the Common Stock.  The Company will also certify to Holder
that this per share Fair Market Value for purposes of Section 3(c)(ii) will be
applicable to all holders of Company’s Common Stock.  Such certifications must
be made to Holder, in the event of Section 3(c)(ii) above, at least
five (5) business days prior to the proposed effective date of the merger,
acquisition or other consolidation, and in the event of Section 3(c)(iii),
promptly after exercise of this Warrant.
 
(d)  Automatic Exercise.  To the extent this Warrant is not previously
exercised, it shall be deemed to have been automatically converted in accordance
with Sections 3(b) and 3(c) hereof (even if not surrendered) as of immediately
before its expiration, involuntary termination or cancellation (including,
without limitation, pursuant to Section 3(e)(ii)) if the then-Fair Market Value
of a Warrant Share exceeds the then-Warrant Price, unless Holder notifies
Company in writing to the contrary prior to such automatic exercise.
 
(e)  Treatment of Warrant Upon Acquisition of Company.
 
(i)  Certain Definitions.  For the purpose of this Warrant: “Acquisition” means
any sale, license, assignment, or other disposition of all or substantially all
of the assets of Company, or any reorganization, consolidation, or merger of
Company, or sale of outstanding Company securities by holders thereof, where the
holders of Company's securities as of immediately before the transaction
beneficially own less than a majority of the outstanding voting securities of
the successor or surviving entity as of immediately after the transaction.  For
purposes of this Section 3(e), “Affiliate” shall mean any person or entity that
owns or controls directly or indirectly ten percent (10%) or more of the voting
capital stock of Company, any person or entity that controls or is controlled by
or is under common control with such persons or entities, and each of such
person’s or entity’s officers, directors, joint venturers or partners, as
applicable.  Company shall provide Holder with written notice of any proposed
Acquisition not later than ten (10) business days prior to the closing thereof
setting forth the material terms and conditions thereof, and shall provide
Holder with copies of the draft transaction agreements and other documents in
connection therewith and with such other information respecting such proposed
Acquisition as may reasonably be requested by Holder.
 
 
2

--------------------------------------------------------------------------------

 
(ii)  Acquisition for Cash.  Holder agrees that, in the event of an Acquisition
in which the sole consideration is cash, this Warrant shall be automatically
exercised (or terminate) as provided in Section 3(d) on and as of the closing of
such Acquisition to the extent not previously exercised.
 
(iii)  Asset Sale.  In the event of an Acquisition that is an arm’s length sale
of all or substantially all of Company’s assets (and only its assets) to a third
party that is not an Affiliate of Company other than as particularly described
in Section 3(e)(ii) (a “True Asset Sale”), Holder may either (a) exercise its
conversion or purchase right under this Warrant and such exercise will be deemed
effective immediately prior to the consummation of such Acquisition, or
(b) permit the Warrant to continue until the Expiration Date if Company
continues as a going concern following the closing of any such True Asset Sale.
 
(iv)  Assumption of Warrant.  Upon the closing of any Acquisition other than as
particularly described in Section 3(e)(ii) or 3(e)(iii) above, Company shall,
unless Holder requests otherwise, cause the surviving or successor entity to
assume this Warrant and the obligations of Company hereunder, and this Warrant
shall, from and after such closing, be exercisable for the same class, number
and kind of securities, cash and other property as would have been paid for or
in respect of the shares issuable (as of immediately prior to such closing) upon
exercise in full hereof as if such shares had been issued and outstanding on and
as of such closing, at an aggregate Warrant Price equal to the aggregate Warrant
Price in effect as of immediately prior to such closing (and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant).
 
4.  Representations and Warranties of Holder and Company.
 
(a)  Representations and Warranties by Holder.  Holder represents and warrants
to Company as of the date hereof with respect to this Warrant as follows:
 
(i)  Evaluation.  Holder has substantial experience in evaluating and investing
in private placement transactions of securities of companies similar to Company
so that Holder is capable of evaluating the merits and risks of its investment
in Company and has the capacity to protect its interests.
 
(ii)  Resale.   Holder is acquiring this Warrant and the Warrant Shares issuable
upon exercise of this Warrant (collectively the “Securities”) for investment for
its own account and not with a view to, or for resale in connection with, any
distribution thereof.  Holder understands that the Securities have not been
registered under the Securities Act of 1933, as amended (the “Act”) by reason of
a specific exemption from the registration provisions of the Act which depends
upon, among other things, the bona fide nature of the investment intent as
expressed herein.
 
(iii)  Rule 144.  Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available.  Holder is aware of the provisions of Rule 144
promulgated under the Act.
 
(iv)  Accredited Investor.  Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
(v)  Opportunity To Discuss.  Holder has had an opportunity to discuss Company’s
business, management and financial affairs with its management and an
opportunity to review Company’s facilities.  Holder understands that such
discussions, as well as the written information issued by Company, were intended
to describe the aspects of Company’s business and prospects which Company
believes to be material but were not necessarily a thorough or exhaustive
description.
 
(b)  Representations and Warranties by Company.   Company hereby represents and
warrants to Holder that the statements in the following paragraphs of this
Section 4(b) are true and correct as of the date hereof.
 
(i)  Corporate Organization and Authority.  Company (a) is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate power and authority to
own and operate its properties and to carry on its business as now conducted and
as proposed to be conducted; and (c) is qualified as a foreign corporation in
all jurisdictions where such qualification is necessary to carry on its business
and operations, except, in the case of clause (c), where the failure to be so
qualified and licensed would not reasonably be expected to have a Material
Adverse Effect.
 
(ii)  Corporate Power .  Company has all requisite legal and corporate power and
authority to execute, issue and deliver this Warrant, to issue the Warrant
Shares issuable upon exercise or conversion of this Warrant, and to carry out
and perform its obligations under this Warrant and any related agreements.
 
(iii)  Authorization; Enforceability.  All corporate action on the part of
Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms.
 
(iv)  Valid Issuance of Warrant and Warrant Shares.  This Warrant has been
validly issued and is free of restrictions on transfer other than restrictions
on transfer set forth herein and under applicable state and federal securities
laws. The Warrant Shares issuable upon exercise or conversion of this Warrant,
when issued, sold and delivered in accordance with the terms of this Warrant for
the consideration expressed herein, will be duly and validly issued, fully paid
and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Warrant and under applicable state and
federal securities laws.  Subject to applicable restrictions on transfer, the
issuance and delivery of this Warrant and the Warrant Shares issuable upon
exercise or conversion of this Warrant are not subject to any preemptive or
other similar rights or any liens or encumbrances except as specifically set
forth in Company’s Certificate of Incorporation (“Certificate of Incorporation”)
or this Warrant.  The offer, sale and issuance of the Warrant Shares, as
contemplated by this Warrant, are exempt from the prospectus and registration
requirements of applicable United States federal and state securities laws;
provided that, with respect to any cash exercise of this Warrant pursuant to
Section 3(a), such exemption shall be effective to the extent that the
representation set forth in Section 4(a)(iv) is true as of the time of such
exercise.  Neither Company nor any authorized agent acting on its behalf has
taken or will take any action hereafter that would cause the potential loss of
the exemption set forth in the immediately preceding sentence.
 
(v)  No Conflict.  The execution, delivery, and performance of this Warrant will
not result in (a) any violation of, be in conflict with, or constitute a default
under, with or without the passage of time or the giving of notice (1) any
provision of Company’s Certificate of Incorporation or by-laws; (2) any
provision of any judgment, decree, or order to which Company is a party, by
which it is bound, or to which any of its material assets are subject; (3) any
contract, obligation, or commitment to which Company is a party or by which it
is bound; or (4) any statute, rule, or governmental regulation applicable to
Company, or (b) the creation of any lien, charge or encumbrance upon any assets
of Company.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
(vi)  Reports.  Company has previously furnished or made available to Holder
complete and accurate copies, as amended or supplemented, of its (a) Annual
Report on Form 10-K for the fiscal year ended December 31, 2013, as filed with
the Securities and Exchange Commission (the “SEC”), and (b) all other reports
filed by Company under Section 13 or subsections (a) or (c) of Section 14 of the
Securities Exchange Act of 1934 (as amended, the “Exchange Act”) with the SEC
since December 31, 2013 (such reports are collectively referred to herein as the
“Company Reports”).  The Company Reports constitute all of the documents
required to be filed by Company under Section 13 or subsections (a) or (c) of
Section 14 of the Exchange Act with the SEC from December 31, 2013 through the
date of this Warrant.  The Company Reports complied in all material respects
with the requirements of the Exchange Act and the rules and regulations
thereunder when filed.  As of their respective dates, the Company Reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
5.  Legends.
 
(a)  Legend.  Each certificate representing the Warrant Shares shall be endorsed
with substantially the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF HOLDER)
UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A “NO
ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES ACT
OF 1933, OR (IF REASONABLY REQUIRED BY COMPANY) AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM
SUCH REGISTRATION.
 
Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied.  Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.
 
(b)  Removal of Legend and Transfer Restrictions.  The legend relating to the
Act endorsed on a certificate pursuant to paragraph 5(a) of this Warrant shall
be removed and Company shall issue a certificate without such legend to Holder
if (i) the Securities are registered under the Act and a prospectus meeting the
requirements of Section 10 of the Act is available and a sale is made pursuant
thereto or (ii) Holder provides to Company an opinion of counsel for Holder
reasonably satisfactory to Company, a no-action letter or interpretive opinion
of the staff of the SEC reasonably satisfactory to Company, or other evidence
reasonably satisfactory to Company, to the effect that public sale, transfer or
assignment of the Securities may be made without registration and without
compliance with any restriction such as Rule 144.
 
6.      Transfers of Warrant.  In connection with any transfer by Holder of this
Warrant, Company may require the transferee to provide Company with written
representations and warranties that transferee is acquiring this Warrant and the
shares of Common Stock to be issued upon exercise for investment purposes only
and not with a view to any sale or distribution, and may require a legal
opinion, in form and substance satisfactory to Company and its counsel, stating
that such transfer is exempt from the registration and prospectus delivery
requirements of the Act; provided, that Company shall not require an opinion of
counsel if the transfer is to an affiliate of Holder.  Following any transfer of
this Warrant, at the request of either Company or the transferee, the transferee
shall surrender this Warrant to Company in exchange for a new warrant of like
tenor and date, executed by Company.  Upon any partial transfer, Company will
also execute and deliver to Holder a new warrant of like tenor with respect to
the portion of this Warrant not so transferred.  Subject to the foregoing, this
Warrant is transferable on the books of Company at its principal office by the
registered Holder hereof upon surrender of this Warrant properly
endorsed.  Holder shall not have any right to transfer any portion of this
Warrant to any direct competitor of Company.
 
 
 
 
5

--------------------------------------------------------------------------------

 
7.  Adjustment for Certain Events. The number and kind of securities purchasable
upon the exercise of this Warrant and the Warrant Price shall be subject to
adjustment from time to time upon the occurrence of certain events, as follows:
 
(a)  Reclassification or Merger.  In case of (i) any reclassification or change
of securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), (ii) any merger of
Company with or into another corporation (other than a merger with another
corporation in which Company is the acquiring and the surviving corporation and
which does not result in any reclassification or change of outstanding
securities issuable upon exercise of this Warrant), or (iii) any sale of all or
substantially all of the assets of Company (other than any Acquisition described
in Section 3(e)(ii) or 3(e)(iii)), Company, or such successor or purchasing
corporation, as the case may be, shall duly execute and deliver to Holder a new
Warrant (in form and substance satisfactory to Holder of this Warrant), or
Company shall make appropriate provision without the issuance of a new Warrant,
so that Holder shall have the right to receive, at a total purchase price not to
exceed that payable upon the exercise of the unexercised portion of this
Warrant, and in lieu of the Warrant Shares theretofore issuable upon exercise or
conversion of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification, change,
merger or sale by a holder of the number of shares of Common Stock then
purchasable under this Warrant, or in the case of such a merger or sale in which
the consideration paid consists all or in part of assets other than securities
of the successor or purchasing corporation, at the option of Holder, the
securities of the successor or purchasing corporation having a value at the time
of the transaction equivalent to the value of the Warrant Shares purchasable
upon exercise of this Warrant at the time of the transaction.  Any new Warrant
shall provide for adjustments that shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section 7.  The provisions
of this subparagraph (a) shall similarly apply to successive reclassifications,
changes, mergers and transfers.
 
(b)  Subdivision or Combination of Shares.  If Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased and the number of Warrant Shares issuable hereunder shall be
proportionately increased in the case of a subdivision and the Warrant Price
shall be proportionately increased and the number of Warrant Shares issuable
hereunder shall be proportionately decreased in the case of a combination.
 
(c)  Stock Dividends and Other Distributions.  If Company at any time while this
Warrant is outstanding and unexpired shall (i) pay a dividend with respect to
Common Stock payable in Common Stock, then the Warrant Price shall be adjusted,
from and after the date of determination of shareholders entitled to receive
such dividend or distribution, to that price determined by multiplying the
Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 7(a) and 7(b)), then, in each such case,
provision shall be made by Company such that Holder shall receive upon exercise
of this Warrant a proportionate share of any such dividend or distribution as
though it were Holder of the Warrant Shares as of the record date fixed for the
determination of the shareholders of Company entitled to receive such dividend
or distribution.
 
(d)  Adjustment of Number of Shares.  Upon each adjustment in the Warrant Price,
the number of Warrant Shares purchasable hereunder shall be adjusted, to the
nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.
 
 
6

--------------------------------------------------------------------------------

 
8.  Notice of Adjustments; Redemption.  Whenever any Warrant Price or the kind
or number of securities issuable under this Warrant shall be adjusted pursuant
to Section 7 hereof, Company shall prepare a certificate signed by an officer of
Company setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Warrant Price and number or kind of shares issuable upon
exercise of this Warrant after giving effect to such adjustment, and within
thirty (30) days of such adjustment shall cause copies of such certificate to be
delivered to Holder in accordance with Section 17 hereof.
 
9.  Financial and Other Reports.
 
(a)  Financial Statements.  If at any time up to the earlier of the Expiration
Date and the complete exercise of this Warrant, Company is no longer subject to
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
Company shall furnish to Holder, (i) as soon as available and in any event
within 30 days after the end of each fiscal month, unaudited consolidated (and
if available, consolidating) balance sheets, statements of income or operations
and cash flow statements of Company and its Subsidiaries as of the end of such
fiscal month and that portion of the fiscal year ending as of the close of such
fiscal month, in a form reasonably acceptable to Holder and certified by
Company’s president, chief executive officer or chief financial officer, (ii) as
soon as available and in any event within 45 days after the end of each fiscal
quarter, unaudited consolidated (and if available, consolidating) balance
sheets, statements of income or operations and cash flow statements of Company
and its Subsidiaries as of the end of such fiscal quarter and that portion of
the fiscal year ending as of the close of such fiscal quarter, in a form
reasonably acceptable to Holder and certified by Company’s president, chief
executive officer or chief financial officer and (iii) as soon as available and
in any event within one hundred and twenty (120) days after the end of each
fiscal year, audited consolidated (and if available, consolidating) balance
sheets, statements of income or operations and cash flow statements of Company
and its Subsidiaries as of the end of such fiscal year, together with a report
of an independent certified public accounting firm reasonably acceptable to
Holder (it being understood that CohnReznick LLP is reasonably acceptable to
Holder), which report shall contain an unqualified opinion stating that such
audited financial statements fairly present in all material respects the
financial position of Company and its Subsidiaries for the periods indicated
therein in conformity with GAAP applied on a basis consistent with prior years
without qualification as to the scope of the audit or as to going concern and
without any similar qualification.  All such financial statements are to be
prepared in accordance with GAAP (subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year end audit adjustments).
 
(b)  Capitalization Table.  Within 30 days of the end of each calendar quarter,
if the Company is a private company, Company shall also deliver to Holder an
updated capitalization table of Company in form and substance reasonably
acceptable to Holder.
 
10.   No Fractional Shares.  No fractional share of Common Stock will be issued
in connection with any exercise or conversion hereunder, but in lieu of such
fractional share Company shall make a cash payment therefor upon the basis of
the Warrant Price then in effect.
 
11.   Charges, Taxes and Expenses.  Issuance of certificates for shares of
Common Stock upon the exercise or conversion of this Warrant shall be made
without charge to Holder for any United States or state of the United States
documentary stamp tax or other incidental expense with respect to the issuance
of such certificate, all of which taxes and expenses shall be paid by Company,
and such certificates shall be issued in the name of Holder.  The Company shall
not, however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of Warrant Shares in any name other
than that of the Holder of this Warrant, and the Company shall not be required
to issue or deliver any such stock certificate unless and until the person or
persons requesting the issue thereof (if not the Holder) shall have paid to the
Company the amount of such tax or shall have established to the satisfaction of
the Company that such tax has been paid
 
12.   No Shareholder Rights Until Exercise.  Except as expressly provided
herein, this Warrant does not entitle Holder to any voting rights or other
rights as a shareholder of Company prior to the exercise hereof.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
13.   Registry of Warrant.  Company shall maintain a registry showing the name
and address of the registered Holder of this Warrant.  This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of Company, and Company and Holder shall be entitled to rely in
all respects, prior to written notice to the contrary, upon such registry.
 
14.   Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, Company will execute and deliver a
new Warrant, having terms and conditions substantially identical to this
Warrant, in lieu hereof.
 
15.   Miscellaneous.
 
(a)  Issue Date.  The provisions of this Warrant shall be construed and shall be
given effect in all respect as if it had been issued and delivered by Company on
the date hereof.
 
(b)  Successors.  This Warrant shall be binding upon any successors or assigns
of Company.
 
(c)  Headings.  The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.
 
(d)  Saturdays, Sundays, Holidays.  If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday or a Sunday or shall be a legal holiday in the State of New York,
then such action may be taken or such right may be exercised on the next
succeeding day not a Saturday, Sunday or a legal holiday.
 
16.   No Impairment.  Company will not, by amendment of its Certificate of
Incorporation or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holder hereof against impairment.  For avoidance of doubt, the
authorization or issuance of additional equity securities by the Company shall
not be deemed to impair the rights of the Holder hereunder.
 
17.   Addresses.  All notices or other communications given in connection with
this Warrant shall be in writing, shall be addressed to the parties at their
respective addresses set forth below (unless and until a different address may
be specified in a written notice to the other party delivered in accordance with
this Section 17), and shall be deemed given (a) on the date of receipt if
delivered by hand, (b) on the next business day after being sent by a
nationally-recognized overnight courier, or (c) on the fourth business day after
being sent by registered or certified mail, return receipt requested and postage
prepaid. 
 
 
If to Company:                              CAS Medical Systems, Inc.
44 East Industrial Road
Branford, Connecticut 06405
Attn:     Chief Financial Officer


 
If to Holder:
GE Capital Equity Investments, Inc.

c/o GE Healthcare Financial Services, Inc.
 
Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814
 
Attn:
Senior Vice President of Risk – Life Science Finance



 
With copies to:
GE Healthcare Financial Services, Inc.

 
Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814
 
Attn:
General Counsel

 
 
and

 
 
GE Equity

 
201 Merritt 7

 
Norwalk, Connecticut  06851

 
Attn: Team Leader –HFS/CAS Medical Systems, Inc.

 
 
8

--------------------------------------------------------------------------------

 
18.   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.
 
19.   GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES OF SUCH STATE).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
 


 
CAS Medical Systems, Inc.
 
 
By:  /s/ Jeffery A. Baird                                                       
 
Name: Jeffery A. Baird                                                 
 
Title:   CFO                                                                     
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
NOTICE OF EXERCISE
 
To:
CAS Medical Systems, Inc.
44 East Industrial Road
Branford, Connecticut 06405
Attention: Chief Financial Officer


1.  
The undersigned Warrantholder (“Holder”) elects to acquire shares of the Common
Stock (the “Common Stock”) of CAS Medical Systems, Inc. (the “Company”),
pursuant to the terms of the Stock Purchase Warrant dated __________ _____, 2014
(the “Warrant”).

 
2.  
Holder exercises its rights under the Warrant as set forth below:

 
 
(     )
Holder elects to purchase _____________ shares of Common Stock as provided in
Section 3(a) and tenders herewith a check in the amount of $___________ as
payment of the purchase price.

 
 
(     )
Holder elects to convert the purchase rights into shares of Common Stock as
provided in Section 3(b) of the Warrant.

 
3.  
Holder surrenders the Warrant with this Notice of Exercise.

 
Holder represents that it is acquiring the aforesaid shares of Common Stock for
investment and not with a view to or for resale in connection with distribution,
and it has no present intention of distributing or reselling the shares.
 
Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:
 
Name:_____________________________
 
Address:   _________________________
 
Taxpayer I.D.:  ______________________
 
 
 
GE CAPITAL EQUITY INVESTMENTS, INC.


By: ___________________________________
Name:____________________________
Title: Duly Authorized Signatory


Date:   _______ ___, 20___




 






